     Case 1:19-cv-01536-DAD-EPG Document 13 Filed 06/11/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11                                                         Case No. 1:19-cv-01536-EPG
     Tri-Dam,
12
                    Plaintiff,                             ORDER (1) SETTING TELEPHONIC
13                                                         SETTLEMENT CONFERENCE,
            v.                                             (2) REQUIRING PARTICIPATION BY
14                                                         CERTAIN INDIVIDUALS, (3) REQUIRING
     Resort at Lake Tulloch, LLC,                          SETTLEMENT CONFERENCE
15                                                         STATEMENT MEETING CERTAIN
                    Defendant,                             PARAMETERS, AND (4) SCHEDULING
16                                                         PRE-CONFERENCE DISCUSSION
17

18            Magistrate Judge Jeremy D. Peterson will hold a telephonic settlement conference on

19    September 11, 2020, at 10:00 a.m. (dial-in number: 1-888-204-5984; passcode: 4446176). The

20    court expects that the parties will proceed with the settlement conference in good faith and

21    attempt to resolve all or part of the case. If any party believes that the settlement conference will

22    not be productive, that party shall so inform the court as far in advance of the settlement

23    conference as possible. Unless otherwise specifically authorized by the court in advance of the

24    settlement conference, the following individuals must participate in the settlement conference:

25    (1) all of the attorney(s) who will try the case; (2) the parties; and (3) individuals with full

26    authority to negotiate and settle the case, on any terms.

27            No later than two weeks prior to the settlement conference, each party must submit to

28    Judge Peterson’s chambers at jdporders@caed.uscourts.gov a confidential settlement conference
     Case 1:19-cv-01536-DAD-EPG Document 13 Filed 06/11/20 Page 2 of 4

 1   statement. These statements should neither be filed on the docket nor served on any other party.

 2   The statements should be marked “CONFIDENTIAL” and should state the date and time of the

 3   conference. While brevity is appreciated, each statement must include:

 4             (1) a brief recitation of the facts;

 5             (2) a discussion of the strengths and weaknesses of the case, from your party’s

 6   perspective;

 7             (3) an itemized estimate of your party’s expected costs for further discovery, pretrial, and

 8   trial matters, in specific dollar terms;

 9             (4) your best estimate of the probability that plaintiff will obtain a finding of liability

10   should this case proceed to trial, in percentage terms;

11             (5) your best estimates of the following, in specific dollar terms, presuming that this case

12   proceeds to trial and defendant is found liable:

13                     (a) a realistic high-end recovery estimate (i.e., realistic best- or worst-case

14   scenario)

15                     (b) a realistic low-end recovery estimate (i.e., realistic worst- or best-case

16   scenario), and

17                     (c) a best estimate of the most likely outcome;

18             (6) a history of settlement discussions, including:

19                     (a) a statement of your expectations for settlement discussions;

20                     (b) a listing of any past and present settlement offers from any party (including all
21   terms);

22                     (c) whether your party would consider making the opening offer or demand, and

23   what that offer might be1;

24             (7) a list of the individuals who will be participating in the settlement conference on your

25   party’s behalf, including each participant’s name and, if appropriate, title; and

26             (8) identification of any related cases or of any other cases that the parties might wish to
27
     1
      Please note that Judge Peterson will consider this response, among others, in evaluating whether
28   proceeding with a settlement conference appears worthwhile.
     Case 1:19-cv-01536-DAD-EPG Document 13 Filed 06/11/20 Page 3 of 4

 1   discuss at this settlement conference;

 2            (9) a completed worksheet (blank version attached) highlighting your responses to certain

 3   of the above questions.

 4            Judge Peterson will hold a short, pre-settlement conference telephone discussion on

 5   September 4, 2020 at 2:00 p.m. (dial-in number: 1-888-204-5984; passcode: 4446176). Only the

 6   lead attorney from each side2 should participate. At Judge Peterson’s discretion, the joint

 7   telephonic discussion may be followed by private telephonic discussions between the judge and

 8   each party.

 9
     IT IS SO ORDERED.
10

11
     Dated:      June 11, 2020
12                                                     UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27
     2
      The court expects that the attorneys participating in the telephone discussion will also
28   participate in the settlement conference.
Case 1:19-cv-01536-DAD-EPG Document 13 Filed 06/11/20 Page 4 of 4


                         Pre-Settlement Worksheet


                                               Please fill in each value below
 Additional cost to your party expected
                                           $
 for . . . discovery
     . . . pretrial                        $
     . . . trial                           $
 Estimated probability of liability
 finding                                                                         %
 Realistic high-end estimate of recovery
                                           $
 by P
 Realistic low-end estimate of recovery
                                           $
 by P
 Best estimate of recovery by P            $
 Last offer/demand (if any) previously
                                           $
 made by your party
 Last offer/demand (if any) previously
                                           $
 made by opposing party
 Proposed next offer/demand by your
                                           $
 party
